         Case 5:20-cv-00089-TES Document 8 Filed 07/08/20 Page 1 of 9


                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


 WENDY DANIELS,

        Plaintiff,
                                                     CIVIL ACTION NO.
  v.                                                  5:20-cv-00089-TES

 ALDRIDGE PITE HAAN, LLP,

        Defendant.


           ORDER GRANTING DEFENDANT’S MOTION TO DISMISS



                                   “No harm. No foul.”

       For years, players in pickup basketball games all over playgrounds, church

gyms, and driveway courts have followed this simple phrase. Although one team may

have technically violated a rule, the other team wasn’t hurt or put at a disadvantage, so

the refs (or more likely, the players themselves) just let it go as there was no need to

slow down the game with silly, hypertechnical, ticky-tack fouls. In a way, courts have

the same rule—if you aren’t really hurt, then you, quite literally, cannot make a federal

case out of every technical violation of a statute. To get in the courthouse, you have to

first show that you were specifically hurt in a tangible manner. If you can’t, then the “no

harm, no foul” rule says you don’t have a suit at all.

       Just last week, the Eleventh Circuit Court of Appeals formally accepted and

applied the concept of “no harm, no foul” to Fair Debt Collection Practices Act cases
          Case 5:20-cv-00089-TES Document 8 Filed 07/08/20 Page 2 of 9



like this one. Trichell v. Midland Credit Mgmt., Inc., --- F.3d ----, 2020 WL 3634917 (11th

Cir. July 6, 2020). Relying on Trichell, the Court finds that because Plaintiff hasn’t

alleged a true injury in fact, then it doesn’t have jurisdiction to hear her case, and it is

therefore, DISMISSED without prejudice.

                              I.      FACTUAL SUMMARY

       Ms. Daniels filed her Complaint on March 3, 2020, alleging that Defendant

violated the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) “by

use of false, deceptive, and misleading means, by producing a false certificate of service

for Defendant’s Notice of Intent to Introduce Documents” (“the Notice”) and alleging

that the shortcomings of the Notice “indicate a lack of meaningful attorney

involvement.” [Doc. 1 at p. 1].

       To put those allegations into context, we need to start at the beginning. On

January 4, 2019, Defendant filed suit against Ms. Daniels in the Houston County

Magistrate Court to collect a debt allegedly owed. [Doc. 1 at ¶ 9]. As that case

proceeded in its usually and customary course, Defendant sent Ms. Daniels’ attorney a

“Notice to Introduce Documentary Evidence.” [Id. at ¶ 15]. However, Defendant’s

Notice said it included the particular documents to be later introduced into evidence,




                                               2
              Case 5:20-cv-00089-TES Document 8 Filed 07/08/20 Page 3 of 9



but Defendant failed to attach any documents whatsoever. 1 And, Defendant’s certificate

of service said the documents were mailed on March 5, 2019, but apparently, for some

reason, they weren’t actually mailed until March 25, some 20 days later. 2 [Id. at ¶¶ 15–

17].

          After receiving the Notice, Ms. Daniels’ attorneys (apparently) scoured the

Notice and its accompanying certificate of service for possible FDCPA violations.

Having found what she considered two such violations, Ms. Daniels filed suit, alleging

that Defendant engaged in the “use of false, deceptive, and misleading means,” going

so far as to accuse Defendant of filing a false affidavit because its certificate of service

represented to the state court that it mailed the Notice on (or near) the signed date

when it did not actually mail the Notice until 20 days later. See generally [id.].

          Ms. Daniels also contends that the Notice demonstrates a lack of “meaningful

attorney involvement.” [Id. at p. 1]. She bases this claim on the fact that the Notice

contained a statement that a courtesy copy of discovery documents was attached to the

Notice; however, the documents were not, in fact, attached to the Notice sent to




1Plaintiff did not attach the Notice to her Complaint and Defendant did not attach it to its Motion to
Dismiss. However, Defendant argues that it sent the disputed Notice to Plaintiff in accordance with
O.C.G.A. § 24-8-803(6) (business records exception to hearsay) and O.C.G.A. § 24-9-902(11) (method of
authentication). The Court has reviewed those Code sections and notes that § 24-9-902(11) does not
require a party to serve a courtesy copy of the actual documents it intends to produce at trial. Rather, it
only requires the party intending to introduce the evidence to make the copies of the documents available
to the other side.

2
    Neither of these documents were attached as exhibits to the Complaint either.


                                                      3
          Case 5:20-cv-00089-TES Document 8 Filed 07/08/20 Page 4 of 9



Ms. Daniels. [Id.]. She reasons that, if there were meaningful attorney involvement in

the case, this mistake/miscommunication would not have occurred. [Id.].

       Ms. Daniels’ Complaint contains only generic references to harm and expenses

suffered because of these alleged violations. She did not provide the Court any details

regarding what effect, if any, these issues with the Notice have had on her state court

case, nor did she provide any details regarding the nature and amount of the “costs”

she has suffered.

       So, the real question for the Court is whether Ms. Daniels has stated a

particularized injury-in-fact sufficient to give her standing to complain or whether this

is another FDCPA case of “no harm, no foul.” The Court easily concludes it is the latter.

                                     II.     STANDING

       “Under settled precedent, the ‘irreducible constitutional minimum’ of standing

consists of three elements: the plaintiff must have suffered an injury in fact, the

defendant must have caused that injury, and a favorable decision must be likely to

redress it.” Trichell, 2020 WL 3634917, at *3 (11th Cir. 2020) (quoting Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61 (1992)). “Thus, at the motion-to-dismiss stage, [a plaintiff

bears] the burden of alleging facts that plausibly establish[es] . . . standing.” Id. at *3

(citing Ashcroft v. Iqbal, 556 U.S. 662, 677–84 (2009)). “If the plaintiff fails to meet [her]

burden, this court lacks the power to create jurisdiction by embellishing a deficient




                                                4
            Case 5:20-cv-00089-TES Document 8 Filed 07/08/20 Page 5 of 9



allegation of injury.” Elend v. Basham, 471 F.3d 1199, 1206 (quoting Miccosukee Tribe of

Indians of Fla. v. Fla. State Athletic Comm'n, 226 F.3d 1226, 1229–30 (11th Cir. 2000)).

       A.      Injury in Fact

       A showing of injury-in-fact is the “foremost” requirement to demonstrate

standing. Trichell, 2020 WL 3634917, at *3 (citing Steel Co. v. Citizens for a Better Env't, 523

U.S. 83, 103 (1998)).

       An injury in fact consists of “an invasion of a legally protected interest” that
       is both “concrete and particularized” and “actual or imminent, not
       conjectural or hypothetical.” A “concrete” injury must be “de facto”—that
       is, it must be “real, and not abstract.” A “particularized” injury “must affect
       the plaintiff in a personal and individual way.” Each subsidiary element of
       injury—a legally protected interest, concreteness, particularization, and
       imminence—must be satisfied. [Such] cases turn most centrally on the
       requirement of concreteness.

       As a general matter, tangible injuries qualify as concrete. . . . Intangible
       injuries sometimes qualify as concrete, but not always. In particular, a
       plaintiff does not “automatically satisf[y] the injury-in-fact requirement
       whenever a statute grants a person a statutory right and purports to
       authorize that person to sue to vindicate that right.” Rather, “Article III
       standing requires a concrete injury even in the context of a statutory
       violation.”

Id. at *3 (internal citations omitted).

               1.       Concreteness

       “To determine whether an intangible injury is sufficiently concrete, [a court]

must look to both history and the judgment of Congress.” Id. As to history, the Court

should consider “whether the alleged intangible injury bears a ‘close relationship to a

harm that has traditionally been regarded as providing a basis for a lawsuit in English


                                               5
          Case 5:20-cv-00089-TES Document 8 Filed 07/08/20 Page 6 of 9



or American courts.’” Id. (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) as

revised (May 24, 2016)). The Eleventh Circuit Court of Appeals has established that a

FDCPA claim arising from a procedural infraction is not actionable where it is “difficult

to imagine” how such an infraction “could work any concrete harm that would be

actionable at common law.” Id. (quoting Spokeo, 136 S. Ct. at 1150).

       For instance, in Trichell, the plaintiffs filed suit for intangible harm caused by

allegedly fraudulent or misleading representations that violated the FDCPA. 2020 WL

3634917, at *4. The Eleventh Circuit Court of Appeals held that the “closest historical

comparison is to” tort law causes of action for fraudulent or negligent

misrepresentation, but it noted that such claims require showing of reliance and actual

damages. Id. Thus, the plaintiffs’ case lacked standing because, while they sought “to

recover for representations that they contend[ed] were misleading or unfair,” they did

so “without [even proving] that they relied on the representations, much less that the

reliance caused them any damages.” Id. Therefore, “[b]y jettisoning the bedrock

elements of reliance and damages, the plaintiffs assert[ed] claims with no relationship

to harms traditionally remediable in American or English courts. Id. (quoting Summers

v. Earth Island Inst., 555 U.S. 488, 492 (2009)).

               2.     The Judgment of Congress

       As to the issue of Congress’s judgment when assessing injury in fact, “Congress

may ‘elevat[e] to the status of legally cognizable injuries concrete, [de facto] injuries that



                                                6
          Case 5:20-cv-00089-TES Document 8 Filed 07/08/20 Page 7 of 9



were previously inadequate in law.’” Trichell, 2020 WL 3634917, at *4 (quoting Lujon,

504 U.S. at 578) (italics omitted). Furthermore, Congress is “‘well positioned’ to make its

own judgment about which harms are sufficiently concrete, particularized, and

imminent to constitute injuries in fact.” Trichell, 2020 WL 3634917, at *4 (quoting Spokeo,

136 S. Ct. at 1549). The Supreme Court has established that “Congress’ role in

identifying and elevating intangible harms does not mean that a plaintiff automatically

satisfies the injury-in-fact requirement whenever a statute grants a person a statutory

right and purports to authorize that person to sue to vindicate that right.” Id. at *5

(citations omitted).

       Thus, “[t]he existence of a ‘cause of action does not affect the Article III standing

analysis,’” and “Article III standing requires a concrete injury even in the context of a

statutory violation,” Trichell, 2020 WL 3634917, at *5 (first quoting Thole v. U.S. Bank

N.A., --- U.S. ----, 140 S. Ct. 1615, 1620 (2020) and then quoting Spokeo, 136 S. Ct. at 1549).

Therefore, Congress’ judgment may inform the assessment of whether a plaintiff’s injury

is concrete, but its judgment cannot control the assessment. Trichell, 2020 WL 3634917, at

*5 n.2 (“We cannot treat an injury as “concrete” for Article III purposes based only on

Congress’ say-so.”). Ultimately, the Eleventh Circuit Court of Appeals “rejected the

anything-hurts-so-long-as-Congress-says-it-hurts theory of Article III injury.” Id.

(quoting Hagy v. Demers & Adams, 882 F.3d 616, 622 (6th Cir. 2018)).




                                               7
            Case 5:20-cv-00089-TES Document 8 Filed 07/08/20 Page 8 of 9



       B.      Discussion

       The Court finds that the recent Trichell opinion clearly controls here. As the

Eleventh Circuit Court of Appeals clearly noted, “[n]othing in the FDCPA suggests that

every violation of [its] provisions . . .” creates an injury for Article III standing. Trichell,

2020 WL 3634917, at *7 (quoting Frank v. Autovest, LLC, 961 F.3d 1185 (D.C. Cir. 2020)).

Therefore, even accepting Ms. Daniels’ allegations that Defendant misrepresented the

service date on the certificate as true when it wasn’t, such a minor and technical

infraction of the FDCPA is simply not sufficient to convey standing before the Court

because she really didn’t suffer any harm by it.

       Again, Ms. Daniels provided the Court with no details whatsoever regarding the

actual harm—or even what risk of harm—if any, she suffered because of the 20-day

inconsistency in the date the Notice was filed compared to the date it was mailed to her.

If (and that’s a big if) she was truly harmed by a mailing date, then she was under an

obligation to tell the Court exactly how that error hurt her. Same for the Notice she so

hotly disputes. She has not given details regarding any harm or risk of harm that was

caused by the error regarding optional enclosures to the Notice. See n.1, supra. And, in

this case, she would be hard pressed to do so. Surely, if she were truly harmed by not

providing courtesy copies, she could have brought such a hearty grievance to the

attention of the presiding state-court judge for her to swiftly and harshly handle. But

she didn’t.



                                                8
           Case 5:20-cv-00089-TES Document 8 Filed 07/08/20 Page 9 of 9



        And the real reason she didn’t is because she wasn’t harmed at all. As the Trichell

opinion illustrates, the FDCPA is a shield to protect debtors from unethical and illegal

debt collectors; it is not a sword to be wielded to force defendants to pay plaintiffs who

have not suffered. Because the Eleventh Circuit does not recognize an “anything-hurts-

so-long-as-Congress-says-it-hurts theory of Article III injury,” Ms. Daniels’ amorphous

and generic claims of harm are precisely the kind of “bare allegation of a statutory

violation” that fail to meet the concreteness requirement of injury in fact. Nicklaw v.

Citimortgage, Inc., 839 F.3d 998 (11th Cir. 2016); Trichell, 2020 WL 3634917, at *5 n.2.

        Accordingly, the Court finds that Ms. Daniels lacks standing 3 to bring this case

and DISMISSES it for want of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1).

                                       III.    CONCLUSION

        Accordingly, for the reasons discussed herein, the Court GRANTS Defendant’s

Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) and

DISMISSES this case without prejudice for lack of subject-matter jurisdiction.

        SO ORDERED this 8th day of July, 2020.

                                                         S/ Tilman E. Self, III___________
                                                         TILMAN E. SELF, III, JUDGE
                                                         UNITED STATES DISTRICT COURT



3Since Ms. Daniels cannot satisfy the injury-in-fact element of standing, the Court need not examine the
remaining elements of standing: causation, redressability, or any prudential limitations. See generally
Elend v. Basham, 471 F.3d 1199, 1205 (11th Cir. 2006). Moreover, as the Court has determined it lacks
subject-matter jurisdiction to hear this case, it cannot decide Defendant’s remaining motion to dismiss
based on Rule 12(b)(6).


                                                    9
